Pee Curiam,
Tbe thoroughly settled rule of construction is that where a testator directs that in a certain event after the expiration of a particular interest the estate shall go to his heirs or next of kin, or to the persons who would take under the intestate laws, he is to be understood as meaning the persons who would have so taken at the time of his death, and not at the time appointed for their taking, unless a different intent is plainly manifested in his will: Buzby’s Appeal, 61 Pa. 111; Stewart’s Estate, 147 Pa. 383; Fitzpatrick’s Estate, 233 Pa. 33. Nothing in the will before us shows a clear intent of the testator that his next of kin were not those who were such at the time of his death, and the decree is, therefore, affirmed with costs.